UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 16, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-206361-10 Central Index Key Number of issuing entity: 0001701638 JPMCC Commercial Mortgage Securities Trust 2017-JP6 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206361 Central Index Key Number of depositor: 0001013611 J.P.
